Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                            Response to arguments
Applicant’s arguments with respect to all pending claim(s) have been considered but are moot because of the new ground of rejection. This action is made non-final.
                                                             Claim Rejections-35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowra (US.Pub.No.20080162713) et al in view of Dekker (US.Pub.No.20120079549).

 Regarding claim 1, Bowra et al disclose a method of delivering a plurality of media content streams to one or more clients within a premises via a bandwidth-restricted network connection to the premises, the method comprising(see fig.1 and fig.2 for distributing multiple media streams to a home network; 0018); 

  receiving, from the one or more clients, one or more viewing requests for media content to be viewed and one or more recording requests for media content to be recorded(given multiple requests, for example, to watch live television and to watch a movie stored remotely on a media server,0036;0039);

 delivering, over the bandwidth-restricted network connection, one or more viewing streams containing the media content to be viewed and one or more recording streams containing the media content to be recorded(a first allocation operation 302 may be to allocate a decode/encode processor to enable a previously scheduled TV recording. A secondary priority exemplified in a second allocation operation 304 may be to ensure that a user is able to watch live television in real-time, 0036; 0039; 0035).

But did not explicitly disclose wherein delivery of at least one of the viewing streams is prioritized over delivery of at least one of the recording streams; the media content for the at least one of the recording streams is cached before delivery over the bandwidth-restricted network connection.

However, Dekker et al disclose wherein delivery of at least one of the viewing streams is prioritized over delivery of at least one of the recording streams, the media content for the at least one of the recording streams is cached before delivery over the bandwidth-restricted network connection (see fig.1; a media caching apparatus 1 is provided for temporary storage  network routing mechanisms will make sure that any live content feeds will take priority over the downloaded content, 0052; the download content can be given a priority which is higher than regular Internet traffic but lower than live television content., 0059).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Dekker to modify Bowra by caching streams before delivery for the purpose of managing the capability of the bandwidth accordingly.

Regarding claim 2, Bowra et al did not explicitly disclose  wherein the delivery of the at least one viewing stream is prioritized over the delivery of the at least one recording stream by delivering one or more said recording stream as a non-real time stream.

However, Dekker et al disclose wherein the delivery of the at least one viewing stream is prioritized over the delivery of the at least one recording stream by delivering one or more said recording stream as a non-real time stream (see fig.1 for caching contents for viewing later; a media caching apparatus for caching media content for a plurality of remotely located recording devices, 0009; 0017).



Regarding claim 3 , Bowra et al disclose wherein the delivery of the at least one viewing stream is prioritized over the delivery of the at least one recording stream by queuing delivery of the at least one recording stream( with this system, requested contents can be preprocessed in specific order; priority processing order may then be assigned to the independently processable segments,0005; in the case where not all requests can be satisfied by the available resources, the policy engine may determine an appropriate order of processing to ensure that higher priority requests are handled before lower priority requests,0035;0055).

Regarding claim 4 , Bowra et al disclose further comprising prioritizing between a plurality of said recording streams delivered over the bandwidth-restricted connection(Once any hardware or software MPUs have been allocated in operations 410, 414, 418, and 422 for real-time processing, or alternatively, the user has made a selection to mitigate any conflicts via the UI presentation operation 424, the policy engine may next determine whether there are any available processing resources within the media system to handle any lesser priority processing requests,0044).

Regarding claim 5 , Bowra et al  did not explicitly disclose further comprising, in response to a change in the at least one viewing request from the one or more clients, delivering at least one 

However, Dekker et al disclose further comprising, in response to a change in the at least one viewing request from the one or more clients, delivering at least one viewing stream corresponding to the change, with priority over delivery of the at least one recording stream(network routing mechanisms will make sure that any live content feeds will take priority over the downloaded content,0052; the download content can be given a priority which is higher than regular Internet traffic but lower than live television content.,0059; all recording devices 3 that requested the caching for the specified content,0078).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Dekker to modify Bowra by assigning priority to delivery content for the purpose of increasing satisfaction of the users.

 Regarding claim 6,  Bowra et al did not explicitly disclose further comprising delivering via the network connection previous content from the at least one viewing stream with priority over delivery over the at least one recording stream.

However, Dekker et al disclose further comprising delivering via the network connection previous content from the at least one viewing stream with priority over delivery over the at least one recording stream(the media caching apparatus 1 caches content from the content 

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Dekker to modify Bowra by assigning priority to delivery content for the purpose of increasing satisfaction of the users

Regarding claim 7, Bowra et al disclose wherein the previous content is delivered via the network connection if not available within the household premises (additional component of the media server 202 may be a memory storage device 218 for storage of media files. Note that media files may be stored elsewhere on other devices within the media system 200, for example, on one or more media receiver devices 220 connected with the media system 200,0028; to watch live television and to watch a movie stored remotely on a media server,0036;0070).

Regarding claim 8, Bowra et al did not explicitly disclose further comprising deleting the cached media content after delivery thereof.

However, Dekker et al disclose further comprising deleting the cached media content after delivery thereof (media caching apparatus may further comprise a content manager configured 

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Dekker to modify Bowra by deleting content for the purpose of updating data accordingly.

Regarding claim 9, it is rejected using the same ground of rejection for claim 8.

 Regarding claim 10, Bowra et al did not explicitly disclose wherein the cached media content is recorded as a plurality of fragments, and each fragment of the cached content is deleted from the cache after delivery of that fragment to each of said clients.

However, Dekker et al disclose wherein the cached media content is recorded as a plurality of fragments, and each fragment of the cached content is deleted from the cache after delivery of that fragment to each of said clients (controller may be configured to send a cache command to the media caching apparatus to send a data portion of the media content when the controller determines the local access line to have sufficient free capacity for the data portion, 0031; 0012; 0021; 0055).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Dekker to modify Bowra by deleting content for the purpose of updating data accordingly.

Regarding claim 11, Bowra et al disclose a method of delivering a requested media content item to a plurality of clients within a premises via a bandwidth-restricted network connection to the premises, the method comprising (see fig.1 and fig.2 for providing multiple media streams to a home network; to the media system 100 is a media server 106, in this implementation situated in the living room 102, but it could be located anywhere within the house. The media server 106 may dynamically allocate media processing resources and distribute media streams for processing among media processing units within the media system 100,0018);

receiving delivery requests relating to the content item from the plurality of clients(given multiple requests, for example, to watch live television and to watch a movie stored remotely on a media server,0036; recording request,0039);

 caching the content item in a cache(the slicing engine 504 may also cache media stream information regarding a particular media stream to bundle with each independently processable segment 506a, 506b, 506c for use by the software or hardware MPU 514,0051; the slicing engine 504 may act as buffer to store segments of each of the media streams,0049;0054).

But did not explicitly disclose delivering the cached content item via the bandwidth-restricted network connection to the plurality of clients, in respective media streams comprising a plurality of fragments deleting a fragment of the cached content item from the cache after delivery of that fragment to each of the plurality of clients.

However, Dekker et al disclose delivering the cached content item via the bandwidth-restricted network connection to the plurality of clients, in respective media streams comprising a plurality of fragments; deleting a fragment of the cached content item from the cache after delivery of that fragment to each of the plurality of clients (the recording of the content on the recording device 3 will typically complete at some point in time after the broadcast of the recorded content has finished. After the content has fully arrived on the recording device 3, it may be deleted from the media caching apparatus 1, 0055; 0012; 0021; a media caching apparatus 1 is provided for temporary storage of media content. As will be explained in further detail below, the media caching apparatus 1 caches content from the content source 4 destined for one or more recording devices 3, 0048; 0011; 0031).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Dekker to modify Bowra by deleting content for the purpose of updating data accordingly.

Regarding claim 12, it is rejected using the same ground of rejection for claim 1. 

Regarding claim 14, it is rejected using the same ground of rejection for claim 1.
 Regarding claim 15, it is rejected using the same ground of rejection for claim 11. 
                                                                 
                                                                     Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/JEAN D SAINT CYR/Examiner, Art Unit 2425 

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425